EXHIBIT 10.13

AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to the Executive Employment Agreement (“Agreement”) dated the
18th day of September, 2006, by and between Jeffrey W. Griffiths (“Employee”)
and Lumber Liquidations, Inc., a Delaware corporation (the “Company”), is
effective December 31, 2008.

WHEREAS, the Company and Employee desire to amend the Agreement to make certain
changes required by section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”).

NOW, THEREFORE, in consideration of the mutual promises and of the covenants set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Employee hereby agree to amend Section 2.3(b) of the Agreement
to read as follows:

 

  (b) Employee’s employment hereunder may also be terminated without Cause or
reason by the Company upon thirty (30) days written notice to the Employee. In
the event Employee’s employment under this Agreement is terminated without
Cause, Employee shall be entitled to

 

  i. all compensation earned through the date of termination

  ii. an additional sum equal to twice Employee’s Salary which shall be paid in
a lump sum; and

  iii. a prorated share of any annual performance bonus to which Employee would
have been entitled but for his termination, payable within ten (10) days of
termination.

To the extent that Employee is a “specified employee” as determined under
Section 409A and Treasury Regulations thereunder as of the date of Employee’s
termination of employment, any payment provided by items (ii) or (iii) above,
shall be paid no earlier than the six-month anniversary of the Employee’s
termination of employment. “Termination of employment” under this Agreement
shall be determined in a manner consistent with the definition of separation
from service under Section 409A and Treasury Regulations thereunder.

IN WITNESS OF HEREOF, the parties hereto have executed this Amendment to
Executive Employment Agreement on the 31st day of December, 2008.

 

    LUMBER LIQUIDATORS, INC. /s/ Jeffrey W. Griffiths     By:   /s/ E.
Livingston B. Haskell JEFFREY W. GRIFFITHS    

Print:

Title:

 

E. Livingston B. Haskell

Secretary and General

Corporate Counsel